EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, JOEL C. WATKINS, on 08/16/2021.

Claim 5 of the application has been amended as follows: 

5. (Currently Amended) The verification system of claim [[5]] 1, wherein the verification processor is further to assign SL levels by employing a redefined transformation to assign names or labels into the SL levels.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a modification request is marked as done upon completion of a database search and a search engine search based on 1-N scope levels, an event count query to generate a database event count and SE event count (i.e., performing a search of the database, the search including: i) initializing SL = SLi; ii) performing an event count query on the database using SL to thereby generate a database event count; (ii) marking the modification request as failed, when the database event count is greater than zero; (iv) incrementing SL when the modification request is not marked failed; and (v) repeating (ii) - (iv) when the modification request is not marked failed, until SL = N, thereby completing the search of the database; performing a SE search upon the completion of the search of the database is, the SE search including: (a) initializing SL = SLi; (b) performing an event count query on the SE using SL to thereby generate a SE event count; (c) marking the modification request as failed, when the SE event count is greater than zero; (d) incrementing SL when the modification request is not marked failed; and (e) repeating (b) - (d) until SL = N, thereby completing the SE search; and marking the modification request as done upon the completion of the SE search) as recited in claims 1, 8 & 17. Thus, claims 1, 8 & 17 are allowed. Dependent claims 2-7, 9-16 & 18-20 are allowed at least by virtue of their dependencies from claims 1, 8 & 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 16, 2021